ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_03_EN.txt. 86

DECLARATION OF JUDGE AGUILAR MAWDSLEY

I have voted for the Judgment because I concur with its reasoning.
However, | am not persuaded that the delimitation line as drawn by the
Court provides for an equitable result. In my opinion, the difference in the
lengths of the coasts of Greenland and Jan Mayen is such that Greenland
(Denmark) should have received a larger proportion of the disputed area.
Given the importance attached to this factor in the Judgment, it would
have been logical at least to make an equal distribution of zones 1, 2 and 3.

(Signed) Andrés AGUILAR MAWDSLEY.

52
